COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


  MARTHA BAÑUELOS CANALES,                         §
                                                                   No. 08-22-00098-CV
                              Appellant,           §
                                                                      Appeal from the
  v.                                               §
                                                                  County Court at Law #4
  BENITO MARTINEZ,                                 §
                                                                 of El Paso County, Texas
                               Appellee.           §
                                                                  (TC# 2022-CCV00232)

                                  MEMORANDUM OPINION

       This appeal is before the Court on its own motion to determine whether it should be

dismissed for want of prosecution. Finding Appellant, Martha Banuelos Canales, has not filed her

Appellant’s Brief or filed a motion for extension of time to file a brief, we dismiss this appeal for

want of prosecution.

       On August 17, 2022, the Clerk of the Court sent Appellant a letter indicating that it

appeared she no longer wished to pursue this appeal, as neither the Appellant’s Brief nor a motion

for extension of time had been filed. The letter indicated that the Court would submit this case for

dismissal within 10 days unless any party could show grounds for continuing the appeal.

       As of this date, Appellant has not filed an Appellant’s Brief or a motion for extension of

time to file a brief, nor has she responded to correspondence sent by the Court.
       Pursuant to Rule 42.3(b) and (c), we dismiss this appeal for want of prosecution. See

TEX.R.APP.P. 42.3(b), (c).



August 30, 2022
                                             YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.




                                                  2